Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This communication is a second Office Action on the Merits. Claims 1-2 and 4-15, as amended 02/04/21, are pending and have been considered as follows:

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 4-15 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Sunasky US 3456970 A.
As per claim 1 Sunasky teaches a construction system for wall cladding, comprising a series of uprights (uprights 1) and a series of cross-members (horizontal beams 2) configured to be supported between two uprights (uprights 1) that are not aligned vertically, wherein:
each of the cross-members (horizontal beams 2) is elongated and has two opposing terminals (locking device 12) filiform or shaped to generate elastic force, made of an elastically deformable material ("locking device 12 comprises an elongated strip of spring steel" 2:41) and bent back onto itself to form at least two bends (wing portions 13, bent portion 15), and 

said anchor means, comprising, for each terminal (locking device 12), 
at least two entry parts (holes 5, 10), in the form of slots or openings, 
spatially arranged in relation to the at least two bends of the terminal, 
each one of the at least two bends configured to be inserted simultaneously into one of the entry parts ("snap into the upper part of the hole 5" 3:16), 
first requiring that said terminal (locking device 12), said upright (upright 1) or both the terminal and the upright, be elastically deformed so that said bends are pressed tightly against said entry parts through elastic reaction ("locking device 12 comprises an elongated strip of spring steel" 2:41); and 
wherein each cross-member (horizontal beams 2) is a one-piece construction (see FIG. 1; note horizontal beam 2 is made of at least one piece) that includes the opposing terminals (see FIG. 1; note devices 12 are included, as broadly claimed), 
wherein the opposing terminals form opposite ends of the cross-member (see "opposite ends" FIG. 1). 

As per claim 4 Sunasky teaches the limitation according to claim 1, wherein the anchor means (see "hook members 9… co-operation with holes 5" 2:27) are formed in a sheet (see FIG. 1; note uprights 1 and brackets 7 made from "a 

As per claim 5 Sunasky teaches the limitation according to claim 4, wherein at least one of the slots (holes 5) and the auxiliary slot, if any, are not straight slots (see hole 5, FIG. 1; this is recognized as at least somewhat "not straight" as broadly claimed). 

As per claim 6 Sunasky teaches the limitation according to claim 4, wherein the terminal (locking device 12), which is bent back onto itself (see FIG. 2), forms, 
a generally U-shaped frame (wing portions 13, FIG. 2) with an interior branch (inclined part 17), exterior branch (flanges 20), and a connecting bridge (wings 18); and 
an anchoring end (end with dimples 21) terminating in a terminal tip (tongue 14), the anchoring end extending at an angle (see angle at flanges 20) with respect to the exterior branch of the frame (wing portions 13, FIG. 2), 3 
the terminal (locking device 12) being able to be attached to the sheet (see FIG. 1; note uprights 1 and brackets 7 made from "a sheet" as broadly 

As per claim 7 Sunasky teaches the limitation according to claim 6, wherein the sheet (see FIG. 1; note uprights 1 and brackets 7 made from "a sheet" as broadly claimed) is oriented perpendicular (see FIG. 1; note uprights 1 and brackets 7 are perpendicular to beam 2) to the direction in which the cross-member (horizontal beams 2) extends and the frame is also oriented perpendicular to the direction of extension of the cross-member. 

As per claim 8 Sunasky teaches the limitation according to claim 4, wherein the second entry part is an opening (hole 10) passing through the sheet (see FIG. 1; note uprights 1 and brackets 7 made from "a sheet" as broadly claimed), the exterior branch (flanges 20) of the anchor frame is shorter than the interior branch (inclined part 17); and 
the length of the anchoring end is such that the anchoring end passes through the sheet (see FIG. 1; note uprights 1 and brackets 7 made from "a sheet" as broadly claimed) and can provide support for the interior branch of the frame. 



As per claim 10 Sunasky teaches the limitation according to claim 1, wherein the anchor means (see "hook members 9… co-operation with holes 5" 2:27) comprise a sheet (see FIG. 1; note uprights 1 and brackets 7 made from "a sheet" as broadly claimed), with the first and second entry parts formed by two anchor through holes (see FIG. 1; these holes are recognized as being "anchor through holes" as broadly claimed). 

As per claim 11 Sunasky teaches the limitation according to claim 10, wherein the terminal (locking device 12), which is bent back onto itself, forms at least two bends (flanges 20, inclined parts 17 FIG. 2) that correspond to said openings through the plate, with the terminal able to be aligned on the sheet (see FIG. 1; note uprights 1 and brackets 7 made from "a sheet" as broadly claimed) through the anchor through holes (holes 5, 10). 



As per claim 13 Sunasky teaches the limitation according to claim 12, wherein the sheet (see FIG. 1; note uprights 1 and brackets 7 made from "a sheet" as broadly claimed) is oriented perpendicular to the direction of extension of the cross-member (horizontal beams 2) and comprises a tab (dimples 21) that extends in the direction of the cross-member on which one of the anchor through holes (holes 5, 10) is formed; and 
the terminal (locking device 12) is bent back onto itself in a first bend (flanges 20) that orients a first section of the terminal for insertion into the anchor through hole (holes 5, 10); and 
a second bend (wing portions 17) determining an anchoring end, wherein the terminal tip (tongue 14) is positioned, at an angle with the first section of the terminal, and is able to be inserted into the second anchor through hole (holes 5, 10).

As per claim 14 Sunasky teaches the limitation according to claim 13, wherein the anchor through hole (holes 5, 10) extends to the edge (see "edge" between 3 and 3, top of FIG. 1) of the sheet (see FIG. 1; note uprights 1 and brackets 7 made from "a sheet" as broadly claimed), offering a lateral access for the insertion of the terminal (locking device 12). 

As per claim 15 Sunasky teaches the limitation according to claim 1, wherein the anchor means (see "hook members 9… co-operation with holes 5" 2:27) comprise a sheet (see FIG. 1; note uprights 1 and brackets 7 made from "a sheet" as broadly claimed), with the first and second entry parts (holes 5, 10) being formed by opposing sides of a through slot (see opposed holes 5, 10, FIG. 5) formed in said sheet; and 
the terminal (locking device 12) is bent back onto itself, determining a sort of spring with two branches (inclined parts 20, 14), one interior and one exterior, a connecting bridge (inclined part 17), each branch having an anti-return bend (neck 19) oriented in the direction of the opposite branch, with each aimed at fitting by restoring force in one side of the through slot, requiring the compression of the spring, bringing the branches together and inserting the bridge into the through slot (see "inserted" and "sides" FIG. 4).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Sunasky in view of Dustmann US 4034535 A.
As per claim 2 the primary reference of Sunasky teaches the limitation according to claim 1 but fails to explicitly disclose:
a series of cladding pieces prepared to be suspended from one or more of the cross-members at the same time.
Dustmann teaches these, specifically:
a series of cladding pieces (9, 9, FIG. 1) prepared to be suspended from one or more of the cross-members (6) at the same time.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Sunasky by including the cladding panels as taught by Dustmann in order to provide adjustable finishing panels because doing so would enable the installers to cover and provide a more desirable appearance.

Response to Arguments
Applicant's arguments filed 02/04/21have been fully considered but they are not persuasive.
As per the argument (p. 9):
In Sunasky, the "locking devices 12" are not formed, nor could they be formed, as one piece with the cross-members, as required by claim 1  
the Examiner submits the claimed "cross-member is a one-piece construction that includes the opposing terminals" is capable of being reasonably broadly interpreted as the beam of Sunasky —which is made of at least one piece— which  "includes", or "has" locking devices, as broadly claimed. Applicant has not claimed cross-members with integrally formed opposing terminals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635